            Case 1:17-cv-07590-VSB-DCF Document 71
                                                70 Filed 12/16/20
                                                         12/15/20 Page 1 of 2




William Cafaro, Esq.
Partner
ADMITTED IN NY, CA, MD & TX
Email: bcafaro@cafaroesq.com
                                    WC
                                     LAW OFFICES OF
                                     WILLIAM CAFARO
                                                                                             Louis M. Leon, Esq.
                                                                                                       Associate
                                                                                               ADMITTED IN NY
                                                                                      Email: lleon@cafaroesq.com

Amit Kumar, Esq.                            108 West 39th Street, Suite 602                Matthew S. Blum, Esq.
Managing Attorney                            New York, New York 10018                                Of Counsel
ADMITTED IN NY & NJ                           Telephone: 212.583.7400                          ADMITTED IN NY
Email: akumar@cafaroesq.com                   Facsimile: 212.583.7401               Email: mblum@cafaroesq.com
                                                www.cafaroesq.com
Andrew S. Buzin, Esq.                                                                    Deena L. Buchanan, Esq.
Of Counsel                                                                                           Of Counsel
ADMITTED IN NY, FL & DC                                                                   ADMITTED IN NM & NJ


                                                               December 15, 2020
   Via ECF
   Hon Vernon S. Broderick, U.S.D.J.
   United States Courthouse
   Southern District of New York
   40 Foley Square                                                12/16/2020
   New York, NY 10007
                               Re:   Ovalles Acosta v. Prudent Management et al
                                     Case No.: 17-cv-07590

   Your Honor:

          This office represents Jose A. Ovalles Acosta (“Plaintiff”) in the above referenced action
   brought pursuant to the Fair Labor Standards Act (“FLSA”) and New York Labor Law (“NYLL”).
   We write, jointly with the defendants, to request a short two-week extension of time to file our
   request for settlement approval pursuant to Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199,
   206 (2d Cir. 2015).

           The Parties are still in the process of re-drafting the Settlement Agreement in this action and
   will need the time to have the Agreement signed by our clients. Given this, we believe a short
   extension of time to file the fairness from December 16, 2020 up to and including December 30,
   2020 will allow the Parties to file their request for approval. This is the fifth request for an extension
   of time to file a request for settlement approval.

             We thank the Court for its courtesy in this regard.


                                                     Respectfully Submitted,
                                                     LAW OFFICE OF WILLIAM CAFARO




                                                     ______________________
                                                     By:    Amit Kumar, Esq (AK 0822)
        Case 1:17-cv-07590-VSB-DCF Document 71
                                            70 Filed 12/16/20
                                                     12/15/20 Page 2 of 2




                                           Attorneys for Plaintiffs
                                           108 West 39th Street, Suite 602
                                           New York, NY 10018
                                           212-583-7400
                                           Akumar@Cafaroesq.com

CC:
All Defense Counsel of record (via ECF)
